Exhibit 10.22

 

[ex_170620img001.gif]

Michael P. Bauer

Chief Executive Officer

Libbey Inc.

 

 

[DATE]

 

[NAME]

[ADDRESS]

 

 

Dear [NAME]:

 

Libbey Inc. (“Libbey”) considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel. In
that connection, Libbey’s Board of Directors (the “Board”) recognizes that, as
is the case with many publicly held companies, the possibility of a change in
control of Libbey may exist and that the uncertainty and questions that it may
raise among management could result in the departure or distraction of
management personnel to the detriment of Libbey and its shareholders.

 

The Board has decided to reinforce and encourage the continued attention and
dedication of members of Libbey’s management, including you, to their assigned
duties without the distraction arising from the possibility of a change in
control of Libbey. In order to induce you to remain in its employ, Libbey agrees
that after this letter agreement (this “Agreement”) has been fully executed, you
will receive the severance benefits set forth in this Agreement if your
employment with Libbey terminates under the circumstances described below in
connection with a Change in Control (as defined in Section 2).

 

1.     Agreement Term. The term of this Agreement begins [DATE], and continues
through December 31, 2020. Beginning January 1, 2021 and each January 1
thereafter, this Agreement’s term will extend automatically for one additional
year unless Libbey gives you, not later than September 30 of the preceding
calendar year, written notice that Libbey does not wish to extend this Agreement
for the subsequent year. For example, if Libbey does not desire to renew this
Agreement for the 2021 calendar year, Libbey must, on or before September 30,
2020, give you written notice that this Agreement will not be renewed for the
2021 calendar year. If a Change in Control occurs during the initial or any
extended term of this Agreement, the term of this Agreement will continue for a
period of at least 24 months beyond the month in which the Change in Control
occurred.

 

2.     Change in Control. For purposes of this Agreement, a Change in Control
will be deemed to occur if:

 

(a)     any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Libbey representing 30% or more of the combined voting power of
Libbey’s then outstanding securities. For purposes of this Agreement, the term
“Person” is used as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). However, the
term “Person” does not include Libbey, any trustee or other fiduciary holding
securities under an employee benefit plan of Libbey, or any corporation owned,
directly or indirectly, by the shareholders of Libbey in substantially the same
proportions as their ownership of stock of Libbey. For purposes of this
Agreement, the term “Beneficial Owner” has the meaning given to it in Rule 13d-3
under the Exchange Act;

 

 

300 Madison Avenue ● Toledo, Ohio 43604 ● (419) 325-2000

 

--------------------------------------------------------------------------------

 

[NAME]

[DATE]

Page 2

 

 

(b)     during any period of two consecutive years (not including any period
before signing this Agreement), Continuing Directors cease for any reason to
constitute at least a majority of the Board. The term “Continuing Directors”
means (i) individuals who were members of the Board at the beginning of the
2-year period referred to above and (ii) any individuals elected to the Board,
after the beginning of the 2-year period referred to above, by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously approved in accordance with this provision. Notwithstanding the
immediately preceding sentence, an individual who is elected to the Board after
the beginning of the 2-year period will not be deemed a Continuing Director if
the individual was designated by a person who has entered into an agreement with
Libbey to effect a transaction described in Sections 2(a), (c) or (d);

 

(c)     the consummation of a merger or consolidation of Libbey with any other
corporation (or other entity), other than a merger or consolidation that would
result in the voting securities of Libbey outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than two-thirds of the
combined voting power of the voting securities of Libbey or the surviving entity
outstanding immediately after the merger or consolidation; or

 

(d)     the consummation of a plan of complete liquidation of Libbey or an
agreement for the sale or disposition by Libbey of all or substantially all of
Libbey’s assets.

 

3.     Termination in Connection with Change in Control.

 

(a)     General. If, (i) during this Agreement’s term, a Change in Control
occurs and Libbey terminates your employment without Cause, or you terminate
your employment for Good Reason, within the 2-year period immediately following
the date on which the Change in Control occurs, or (ii) during this Agreement’s
term, Libbey terminates your employment without Cause, or you terminate your
employment for Good Reason, and within six months thereafter a Change in Control
occurs, then you will be entitled to the benefits provided in Section 4, and
those benefits will be paid despite this Agreement’s subsequent expiration.

 

Despite anything to the contrary in this Agreement, you will not be entitled to
any payment under Section 4 if your employment terminates as a result of your
death or Permanent Disability. “Permanent Disability” means any incapacity due
to physical or mental illness as a result of which you are absent from the
full-time performance of your duties with Libbey for six consecutive months and
do not return to the full-time performance of your duties within 30 days after
Libbey gives you a Termination Notice.

 

(b)     Cause. “Cause” means any of the following events: (i) your willful and
continued failure (other than as a result of your incapacity due to physical or
mental illness or after you issue a Termination Notice for Good Reason) to
substantially perform your duties with Libbey after the Board has delivered to
you a written demand for substantial performance that specifically identifies
the manner in which the Board believes that you have not substantially performed
your duties; (ii) your willful and continued failure (other than as a result of
your incapacity due to physical or mental illness or after you issue a
Termination Notice for Good Reason) to substantially follow and comply with the
Board’s specific and lawful directives, after the Board has delivered to you a
written demand for substantial performance that specifically identifies the
manner in which the Board believes that you have not substantially followed or
complied with the Board’s directives; (iii) your commission of an act of fraud
or dishonesty that causes harm to Libbey; (iv) your material failure to comply
with a Libbey policy or code of conduct; (v) your material breach of any
material obligation under any written agreement between you and Libbey; or (vi)
your engagement in illegal conduct or gross misconduct that causes harm to
Libbey. Termination of your employment will not be deemed to be for Cause unless
and until Libbey delivers to you a copy of a resolution duly adopted by the
affirmative vote of a majority of the entire membership of the Board specifying
in reasonable detail the particulars of the conduct constituting Cause.

 

 

--------------------------------------------------------------------------------

 

[NAME]

[DATE]

Page 3

 

 

(c)     Good Reason. “Good Reason” means the occurrence of any of the following
circumstances without your consent unless such circumstances are fully corrected
(if such circumstances are capable of correction) before the Termination Date
specified in the applicable Termination Notice:

 

(i)      You cease to be an executive officer of the Company;

 

(ii)     Libbey’s reduction of your annual base salary and the reduction is not
applied in the same or similar manner to similarly situated employees;

 

(iii)    a material reduction in your annual incentive compensation opportunity
established for the position you hold and the reduction is not applied in the
same or similar manner to similarly situated employees;

 

(iv)    a material reduction or elimination of an executive benefit or an
employee benefit and the reduction is not applicable to similarly situated
employees in the same or similar manner; or

 

(v)     Libbey’s material breach of any written agreement between Libbey and you
and Libbey does not remedy it within 60 days after receiving from you written
notice of the breach.

 

If you do not deliver to the Chief Executive Officer, within 90 days after the
date on which you knew or should have known of the Good Reason event, written
notice specifying in reasonable detail the particulars giving rise to the Good
Reason Event, you will be deemed conclusively to have waived that particular
Good Reason Event (but not any subsequent Good Reason Event) even if your
failure to give timely notice of the Good Reason event is a result of your
incapacity due to physical or mental illness. In all events, Libbey will be
given a 30-day period to cure or remedy the condition giving rise to your
notice.

 

(d)     Termination Notice. Any purported termination of your employment by
Libbey or by you (other than termination as a result of your death, in which
case your employment will terminate automatically, or as a result of resignation
or retirement that is not at Libbey’s written request and is not for Good
Reason) will be communicated by written Termination Notice to the other party
hereto in accordance with Section 9. “Termination Notice” means a written notice
that indicates the specific termination provision in this Agreement relied upon
and states in reasonable detail the facts and circumstances claimed to provide a
basis for terminating your employment under the provision so indicated.

 

 

--------------------------------------------------------------------------------

 

[NAME]

[DATE]

Page 4

 

 

(e)     Termination Date, Etc. “Termination Date” means the date on which your
employment with Libbey terminates. Despite any other provision of this Agreement
to the contrary, if you incur a termination of employment that is not a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), your right to all amounts
payable upon such termination of employment under Section 4 will vest on the
Termination Date, but payment of any amount subject to Section 409A will be
deferred until you incur a separation from service (or, if required by Section
4(b), six months thereafter).

 

4.     Compensation Upon Termination.

 

(a)     If you terminate your employment for Good Reason or Libbey terminates
your employment without Cause (other than as a result of your death or Permanent
Disability), in each case in accordance with Section 3(a), then you will be
entitled to the benefits provided below:

 

(i)     The following accrued benefits: (A) your base salary earned through the
Termination Date; (B) only to the extent required by applicable law, any earned
but unpaid vacation pay as of the Termination Date; (C) reimbursement of any
expenses properly incurred before the Termination Date in accordance with
Libbey’s policy on business expense reimbursement; (D) any amount or benefits to
which you are entitled under any pension plan, retirement savings plan, equity
participation plan, stock purchase plan, medical benefit plan or other benefit
plan or employment policy maintained by Libbey in accordance with the terms of
the plan, policy or arrangement; and (E) any incentive compensation earned but
not yet paid for a performance period ended before the Termination Date at the
time it would otherwise have been paid but for the termination;

 

(ii)     In lieu of any further salary payments to you for periods after the
Termination Date, Libbey will pay to you, at the time specified in Section 4(b),
a lump-sum severance payment equal to the sum of the following:

 

(A)     two times your annual base salary at the rate in effect as of the date
on which Termination Notice is given (but without regard to any reduction in
base salary that constituted, or would have constituted, Good Reason); and

 

(B)      two times your target annual incentive compensation opportunity as in
effect as of the date on which Termination Notice is given (but without regard
to any reduction in incentive compensation opportunities that constituted, or
would have constituted, Good Reason);

 

(iii)    With respect to the annual incentive compensation opportunity during
the year in which the Termination Date occurs, you will be paid a prorated
amount based on actual performance for the year. The amount payable under this
clause will be paid, subject to Section 4(b), between January 1 and March 15 of
the year following the year in which the Termination Date occurs;

 

(iv)    Any equity compensation awards that are subject to time vesting
requirements and remain unvested at the Termination Date will become fully
vested as of the Termination Date. If a Change in Control occurs within six
months following a termination by Libbey without Cause or termination by you for
Good Reason, then any equity compensation awards that were subject to time
vesting requirements and remained unvested as of the Termination Date will
become vested as of the date of the Change in Control.

 

 

--------------------------------------------------------------------------------

 

[NAME]

[DATE]

Page 5

 

 

(v)     Executive outplacement services paid for by Libbey, with the following
qualifications: (i) Libbey is not required to pay any amount for such services
that exceeds 15% of your annual base salary at the time of termination (without
regard to any reduction in base salary that constituted, or would have
constituted, Good Reason); and (ii) you receive the services before the last day
of your second taxable year following the taxable year in which your “separation
from service” occurred.

 

(vi)    Continuation of your medical, prescription drug, dental and life
insurance benefits (collectively, "Insurance Benefits") for 18 months following
the Termination Date or until such earlier time as you receive medical or life
insurance coverage through a future employer. You will continue to pay the
employee portion of costs for the continued Insurance Benefits on a monthly
basis.

 

(vii)   You will be entitled to financial planning services paid for by Libbey.
But Libbey is not required to pay any amount for the services that exceeds
$10,000.

 

(b)     The payments provided for in this Section 4 will be made not later than
the fifth business day following the Termination Date or the Change in Control;
provided, however, that if Libbey, in its sole discretion, determines that the
Change in Control does not constitute a “change in control event” as defined in
Section 409A, then all such payments that (i) Libbey determines are not “Section
409A Payments” or (ii) exceed the amount that would have been paid had the
termination not occurred in connection with a Change in Control, will be paid in
a lump sum and the remaining installments will be paid at the time they would
have been paid had the termination not occurred in connection with a Change in
Control (or, if earlier, not more than five days after a change in control
event, as defined in Section 409A, occurs). “Section 409A Payments” means
amounts that constitute deferred compensation subject to Section 409A. Despite
any provisions of this Section 4 to the contrary, if you are a “specified
employee” (within the meaning of Section 409A and determined pursuant to
policies adopted by Libbey) on the Termination Date, amounts that otherwise
would be payable under Section 4(c) (as well as any other payment or benefit
that you are entitled to receive upon your separation from service and that
would be considered a Section 409A Payment), to the extent that such amounts
constitute Section 409A Payments during the six-month period immediately
following the Termination Date (the “Delayed Payments”) will instead be paid or
made available on the earlier of (A) the first day of the seventh month
following your Termination Date and (B) your death. For purposes of this
Agreement, all amounts payable under Section 4(c) will be considered 409A
Payments except to the extent that Libbey, in its sole discretion, determines
that such amounts satisfy an exception to Section 409A, including the exception
for short-term deferrals set forth in Treasury Regulation §1.409A-1(b)(4) and
the exception for certain separation pay plans set forth in Treasury Regulation
§1.409A-1(b)(9)(iii), which will be applied to all installments beginning with
the first installment that does not qualify as a short-term deferral until the
limitation on such separation pay plans is reached. In connection with Libbey’s
determination as set forth in the preceding sentence, you may furnish Libbey
with a tax opinion or other evidence that an exception applies but Libbey will
not be bound by any such opinion or evidence.

 

 

--------------------------------------------------------------------------------

 

[NAME]

[DATE]

Page 6

 

 

(c)     Payment of any amount to you and the provision of any benefits to you,
or on your behalf, under this Section 4 and your acceptance of such amounts will
be conditioned on you executing and delivering to Libbey, no later than 60 days
after the Termination Date, a general waiver and release of claims in the form
attached hereto as Exhibit A or in such other form as Libbey may reasonably
request to provide a complete release of all claims and causes of action you or
your estate may have against Libbey, except claims and causes of action arising
out of, or related to, Libbey’s obligations under this Agreement and Claims (as
defined in Exhibit A) for vested benefits under any pension plan, retirement
plan and savings plan, rights under any equity compensation plan and stock
purchase plan and rights to continuation of medical care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 and any similar state
law.

 

(d)     There will be no offset to any compensation or other benefits otherwise
payable to you, or on your behalf, under Section 4 as a result of your receipt
of any pension, retirement or other benefit payments (including but not limited
to accrued vacation) except as provided by Section 9(m).

 

 

5.

Successors; Binding Agreement.

 

(a)     Libbey will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Libbey to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Libbey would be
required to perform it if no such succession had taken place. Libbey’s failure
to obtain the assumption and agreement before the effectiveness of any such
succession will be a breach of this Agreement and will entitle you to terminate
your employment and receive compensation from Libbey in the same amount and on
the same terms to which you would be entitled hereunder if you terminate your
employment for Good Reason following a Change in Control. Unless expressly
provided otherwise, “Libbey” as used herein will mean Libbey as defined in this
Agreement and any successor to its business and/or assets as aforesaid.

 

(b)     This Agreement will inure to the benefit of and be enforceable by you
and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you die while any
amount would still be payable to you hereunder had you continued to live, all
such amounts, unless otherwise provided herein, will be paid in accordance with
this Agreement to your devisee, legatee or other designee or, if there is no
such designee, to your estate.

 

 

6.

Personal Property, Records and Confidential Data.

 

(a)     You acknowledge and agree that all personal property and equipment
furnished to or paid for by Libbey or prepared by you in the course of or
incident to your employment by Libbey belongs to Libbey and will be promptly
returned to Libbey upon termination of the employment. “Personal property”
includes, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files), all computers, lap tops, personal digital
assistants, cellular phones and other electronic devices and all other
proprietary information relating to the business of Libbey or any affiliate,
including information stored on any non-Libbey owned or furnished device,
network, storage location or media in your possession or control. Following
termination of employment, you agree not to retain any written or other tangible
material containing any proprietary information or Confidential Information.

 

(b)     You acknowledge that in connection with performing your duties during
this Agreement’s term, Libbey will make available to you, or you will have
access to, certain Confidential Information. You acknowledge and agree that any
and all Confidential Information learned or obtained by you during the course of
your employment by Libbey or otherwise (including, without limitation,
information that you obtained through or in connection with your stock ownership
in and employment by Libbey), whether developed by you alone or in conjunction
with others or otherwise, will be and is Libbey’s property.

 

 

--------------------------------------------------------------------------------

 

[NAME]

[DATE]

Page 7

 

 

(c)     You will keep all Confidential Information confidential and will not use
the Confidential Information other than in connection with your discharge of
your duties hereunder. You will safeguard the Confidential Information from
unauthorized disclosure. This covenant is not intended to, and does not limit in
any way, any of your duties or obligations to Libbey under statutory or common
law not to disclose or to make personal use of the Confidential Information or
trade secrets.

 

(d)     After your termination of employment, as soon as possible after Libbey’s
written request, you will return to Libbey all written or electronic
Confidential Information that has been provided to you, and you will destroy or
return (at Libbey’s option) all copies of any analyses, compilations, studies or
other documents prepared by you or for your use containing or reflecting any
Confidential Information. Within ten business days of receiving such request,
you will deliver to Libbey a notarized document certifying that the Confidential
Information has been returned or destroyed in accordance with this Section 6(d).
However, if the Confidential Information is contained on books, manuals,
records, reports, notes, contracts, lists, blueprints, documents, materials and
copies thereof (including computer files), computers, lap tops, personal digital
assistants, cellular phones or other electronic devices belonging to Libbey,
then such property with all data including Confidential Information, will be
returned to Libbey.

 

(e)     For the purposes of this Agreement, “Confidential Information” means all
information not generally known to the public, regardless of form or format,
relating directly or indirectly to the business of Libbey or any of its
corporate affiliates or subsidiaries, or any existing or prospective customer,
supplier, investor, or other associated third party, or of any other person or
entity that has entrusted information to Libbey in confidence. By way of
illustration only and without limiting the preceding sentence, Confidential
Information includes information relating to business processes, practices or
methods; policies, plans, publications, manuals, records, articles or other
documents; research; operations; services; strategies; techniques; agreements,
contracts or terms of agreements; transactions, potential transactions,
negotiations or pending negotiations; inventions, unpublished patent
applications, know-how or trade secrets; computer programs, software,
applications, operating systems, software design, web design, databases or
information systems or any data contained in such systems; work-in-process;
supplier or vendor information; financial information or results, accounting
information, internal control information or accounting records; legal
information; sales or marketing information, including market studies,
advertising information, product plans, pricing information, customer lists or
other customer information or sales forecasts; credit information; design
information; staffing or personnel information, including employee lists or
payroll information; and supplier or vendor lists and cost information. The
above list is not exhaustive, and Confidential Information also includes other
information marked or otherwise identified or treated as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used. Confidential Information does not lose its status
under this Agreement if it is not marked as “confidential.” Confidential
Information includes information developed by you in the course of your
employment by Libbey as if Libbey furnished the same Confidential Information to
you in the first instance. For purposes of this Agreement, the Confidential
Information will not include and your obligations under this Section 6 will not
extend to (i) information available in the public domain and (ii) information
required to be disclosed by lawful order of a court of competent jurisdiction,
provided that you give Libbey notice of the disclosure requirement and cooperate
with Libbey in connection with any action by Libbey to seek a protective order
or confidential treatment for the information.

 

 

--------------------------------------------------------------------------------

 

[NAME]

[DATE]

Page 8

 

 

(f)     Despite anything in this agreement to the contrary, you will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (i) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney,
but solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

(g)     If you file a lawsuit against Libbey for retaliation for reporting a
suspected violation of law, you may disclose the trade secret to your attorney
and use the trade secret information in the court proceeding, if you (i) file
any document containing the trade secret under seal and (ii) do not disclose the
trade secret, except pursuant to court order.

 

(h)     Nothing in this Agreement limits your ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission, the Financial Industry Regulatory Authority,
or any other federal, state, or local governmental agency or commission
(“Government Agencies”). This Agreement does not limit your ability to
communicate with Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to Libbey.
This Agreement does not limit your right to receive an award for information
provided to any Government Agencies. Nothing in this Agreement in any way
prohibits or intends to restrict or impede you from exercising protected rights
under Section 7 of the National Labor Relations Act.

 

(i)     Any reference to Libbey in this Section 6 includes Libbey and its
affiliates.

 

7.     Additional Covenants.

 

(a)     Non-Interference with Customer Accounts. You covenant and agree that (i)
during employment and (ii) for a period of 12 months beginning on the
Termination Date, except as may be required by your employment by Libbey, you
will not directly or indirectly, personally or on behalf of any other person,
business, corporation, or entity, contact or do business with any customer of
Libbey with respect to any product, business activity or service which is
competitive with any product, business, activity or service of the type sold or
provided by Libbey.

 

(b)     Non-Competition. In consideration of and in connection with the benefits
provided to you under this Agreement and in order to protect Libbey’s goodwill,
you hereby agree that if your employment terminates under conditions giving rise
to payment under Section 4, then, unless Libbey otherwise agrees in writing, for
a period of 12 months beginning on the Termination Date, you will not engage in
any Prohibited Activity. “Prohibited Activity” means activity in which you
contribute your knowledge, directly or indirectly, in whole or in part, as an
employee, employer, owner, operator, manager, advisor, consultant, agent,
partner, director, stockholder, officer, volunteer, intern, or any other similar
capacity, to an entity engaged in the same or similar business as Libbey,
including those who sell, in competition with Libbey, the same type of products
as are sold by Libbey, including without limitation glass tableware or other
glass products, ceramic dinnerware, metalware and plastic supplies to the
foodservice, retail (whether brick and mortar or internet) and
business-to-business channels of distribution. Prohibited Activity also includes
activity that may require or inevitably require disclosure of trade secrets,
proprietary information, or Confidential Information. Without limiting the
foregoing, Libbey regards the following business operations as its primary, but
not exclusive, competitors: The Oneida Group, Inc., including Anchor Hocking and
Oneida Ltd.; Arc International and its affiliates, including Cardinal
International, Inc.; the glass tableware business of Owens-Illinois, Inc.; Luigi
Bormioli; Bormioli Rocco Casa SpA; Durobor; Vicrila; Crilamex; the Kedaung group
of companies of Indonesia; the Sisecam group of companies of Turkey including
Pasabahce; Ocean Glass, Anhui DeLi Glassware Co., Ltd.; Stone Island; and any
distributor of products manufactured or sold by any of the preceding
competitors. Nothing in this Agreement prohibits you from purchasing or owning
less than five percent (5%) of the publicly traded securities of any corporation
if such ownership represents a passive investment and you are not a controlling
person of, or a member of a group that controls, that corporation.

 

 

--------------------------------------------------------------------------------

 

[NAME]

[DATE]

Page 9

 

 

(c)     No Diversion. You covenant and agree that in addition to the other
covenants set forth in this Section 7, (i) during your employment and (ii) for a
period of 12 months following your Termination Date, you will not divert or
attempt to divert or take advantage of or attempt to take advantage of any
actual or potential business opportunities of Libbey (e.g., joint ventures,
other business combinations, investment opportunities, potential investors in
Libbey, and other similar opportunities) of which you became aware as a result
of your employment with Libbey.

 

(d)     Non-Recruitment. You acknowledge that Libbey has invested substantial
time and effort in assembling its present workforce. Accordingly, you covenant
and agree that during employment and for period of 12 months beginning on the
Termination Date, you will not either for your own account or jointly with or as
a manager, agent, officer, employee, consultant, partner, joint venture owner or
shareholder or otherwise on behalf of any other person, firm or corporation
directly or indirectly entice, solicit, attempt to solicit, or seek to induce or
influence any officer or employee of Libbey to leave his or her employment with
Libbey or to offer employment to any person who on or during the six-month
period immediately preceding the date of the solicitation or offer was an
employee of Libbey. But this Section 7(d) will not be deemed to be breached with
respect to an employee or former employee of Libbey who responds to a general
advertisement seeking employment or who otherwise independently initiates
contact for the purpose of seeking employment.

 

(e)     Non-Disparagement. You covenant and agree that during your employment
and after your Termination Date, you will not denigrate or disparage Libbey or
any of its directors, officers, employees, equity holders, contractors,
customers or competitors (“Covered Parties”) or Libbey’s products and will not
make or post any negative or critical remarks in any newspaper, electronic
media, blog or other public forum concerning Libbey or the Covered Parties or
their business, management or employment practices. Nothing in this paragraph
will preclude you from providing truthful testimony if mandated by subpoena or
court order to do so, or from cooperating fully with any valid request for
information from a government agency.

 

(f)     Severability and Modification of any Unenforceable Covenant. The parties
intend that each covenant in this Section 7 be read and interpreted with every
reasonable inference given to its enforceability. However, the parties intend
also that if any term, provision or condition of the covenants in this Section 7
is held to be invalid, void or unenforceable, the remainder of the provisions
thereof will remain in full force and effect and will in no way be affected,
impaired or invalidated. The parties intend also that if it is determined any
covenant in this Section 7 is unenforceable because of over breadth, then the
covenant will be modified so as to make it reasonable and enforceable under the
prevailing circumstances.

 

 

--------------------------------------------------------------------------------

 

[NAME]

[DATE]

Page 10

 

 

(g)     Tolling. If you breach any covenant in this Section 7, the running of
the period of restriction will automatically toll and suspend for the amount of
time that the breach continues and will automatically recommence when the breach
is remedied so that Libbey will receive the benefit of your compliance with the
covenants in this Section 7.

 

(h)     Any reference to Libbey in this Section 7 includes Libbey and its
affiliates.

 

8.     No Assignment. This Agreement and the rights and duties hereunder are
personal to you and will not be assigned, delegated, transferred, pledged or
sold by you without Libbey’s prior written consent. You hereby acknowledge and
agree that Libbey may assign, delegate, transfer, pledge or sell this Agreement
and the rights and duties hereunder (a) to an affiliate of Libbey or (b) to any
third party in connection with (i) the sale of all or substantially all of
Libbey’s assets or (ii) a stock purchase, merger, or consolidation involving
Libbey. This Agreement will inure to the benefit of and be enforceable by the
parties hereto, and their respective heirs, personal representatives, successors
and assigns.

 

9.     Miscellaneous Provisions.

 

(a)     Taxes. Except as specifically provided in this Agreement, to the extent
any taxes become payable by you by virtue of any payments made or benefits
conferred by Libbey, Libbey will not be liable to pay or to reimburse you for
any such taxes or to make any adjustment under this Agreement. Any payments
otherwise due to you under this Agreement, including but not limited to base
salary and any bonus compensation, will be reduced by any required withholding
for federal, state and/or local taxes and other appropriate payroll deductions.

 

(b)     Notices. All notices and other communications required or permitted to
be given under this Agreement will be in writing to the addresses below and will
be considered as properly given or made (i) if delivered personally or (ii) the
fifth day after the date upon which the notice was mailed from within the United
States by certified mail, return receipt requested, postage prepaid, (iii) upon
receipt by facsimile (with written confirmation of receipt) or (iv) the second
business day after the date deposited with an overnight delivery service.

 

If to you:

 

[NAME]

[ADDRESS]

 

If to Libbey:

 

Libbey Inc.

300 Madison Avenue

Toledo, Ohio 43604

Facsimile: [NUMBER]

Attention: [Secretary/Chief Executive Officer]

 

Any party’s address may be changed by a notice in writing given according to
this provision.

 

(c)     Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, the provision will be severed and enforced to the
extent possible or modified in such a way as to make it enforceable, and the
invalidity, illegality or unenforceability thereof will not affect the validity,
legality or enforceability of the remainder of this Agreement.

 

 

--------------------------------------------------------------------------------

 

[NAME]

[DATE]

Page 11

 

 

(d)     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Ohio applicable to contracts executed
in and to be performed in that state, except with respect to matters of law
concerning the internal corporate affairs of any corporate entity that is a
party to or the subject of this Agreement, and as to those matters, the law of
the jurisdiction under which the respective entity derives its powers will
govern. Further, the arbitration provision in Section 9(k) will be governed
solely by the Federal Arbitration Act as will any action to compel, enforce,
vacate or confirm proceedings, awards or orders under the arbitration provision.
The parties irrevocably agree that all actions to enforce an arbitrator’s award
under Section 9(k) of this Agreement will be instituted and litigated only in
federal or state courts sitting in Toledo, Ohio, and each party hereby consents
to the exclusive jurisdiction and venue of the court and waives any objection
based on forum non conveniens.

 

(e)     Waiver of Jury Trial. The parties hereby waive, release and relinquish
any and all rights they may have to a trial by jury with RESPECT to any
provisions of this Agreement, any claim covered by Section 9(l), or to enforce
AN ARBITRATOR’S AWARD UNDER SECTION 9(k) OF THIS AGREEMENT.

 

(f)     Counterparts. This Agreement may be executed in counterparts, each of
which will be an original, but all of which will constitute one and the same
instrument.

 

(g)    Entire Understanding. This Agreement including all Exhibits and Recitals
hereto which are incorporated herein by this reference, together with the other
agreements and documents being executed and delivered concurrently herewith by
you, Libbey and certain of its affiliates, constitute the entire understanding
among all of the parties hereto and supersedes any prior understandings and
agreements, written or oral, among them respecting the subject matter within.

 

(h)     Headings. The headings, titles and subtitles herein are inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.

 

(i)     Amendment. Except as set forth in Sections 7(f) and 9(c), this Agreement
will not be changed or amended unless in writing and signed by both you and the
Chairman of the Board of Directors or Chief Executive Officer or unless amended
by Libbey in any manner provided that your rights and benefits will not be
diminished by any amendment made by Libbey without your written consent to the
amendment.

 

(j)     Advice of Counsel. You acknowledge (i) that you have consulted with or
have had the opportunity to consult with independent counsel of your own choice
concerning this Agreement and have been advised to do so by Libbey, and (ii)
that you have read and understand this Agreement, are fully aware of its legal
effect, and have entered into it freely based on your own judgment.

 

 

--------------------------------------------------------------------------------

 

[NAME]

[DATE]

Page 12

 

 

(k)     Arbitration. The parties agree to submit to arbitration on any dispute,
not contrary to law, related to this Agreement, its provisions or
interpretation, any aspect of your employment relationship with Libbey and any
employment-related claims you may wish to assert and agree that the arbitration
process will be the exclusive, final and binding means for resolving disputes
which the parties cannot themselves resolve. Any arbitration under this
Agreement will be conducted in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association (“AAA”) for individual,
non-aggregate claims as modified in this Agreement. Arbitration proceedings will
take place in Toledo, Ohio, before a single neutral arbitrator, selected in
accordance with AAA rules, who will be a lawyer. All arbitration proceedings
will be confidential. Neither party will disclose any information about the
evidence the other party produces in the arbitration proceeding, except in the
course of judicial, regulatory, or arbitration proceedings, or as a government
authority may demand. Before making any disclosure permitted by the preceding
sentence, a party will give the other party reasonable advance written notice of
the intended disclosure and an opportunity to prevent disclosure. Each party
will have the right to depose three individuals and any expert witness
designated by the other party. Additional discovery may be had only where the
arbitrator so orders, upon a showing of substantial need. Only evidence that is
directly relevant to the issues may be obtained in discovery. Each party bears
the burden of persuasion on any claim, counterclaim or affirmative defense
raised by that party. This Agreement’s arbitration provisions will not prevent
Libbey from obtaining injunctive relief from a court of competent jurisdiction
to enforce any obligations of this Agreement or the continuing obligations of
the Agreement for which Libbey may obtain provisional relief pending a decision
on the merits by the arbitrator. The arbitrator will have authority to award any
remedy or relief that a court of the State of Ohio or federal court located in
the State of Ohio could grant in an individual action based on applicable law
and the claims actually made in the arbitration. The arbitrator may allow
reasonable attorney’s fees as a part of the award where the discretion to allow
such fees is provided under applicable Ohio or federal law to prevailing
parties. Any arbitration award will be accompanied by a written statement
summarizing the issues in controversy, describing the award, and explaining the
reasons for the award. The arbitrator’s award will be final and judgment may be
entered upon the award by any court. Libbey will pat the administration and
arbitrator’s fees for any arbitration.

 

(l)     Attorney’s Fees. In addition to the attorneys’ fees referred to in
Section 9(k), if you prevail in any arbitration or other proceeding including to
enforce an arbitration award, or appeal in connection with this Agreement in
which attorneys’ fees are not otherwise available to the prevailing party,
Libbey will reimburse you reasonable attorneys’ fees and other costs within a
reasonable time after a final award or judgment in any enforcement proceeding is
rendered.

 

(m)     Coordination with Deferred Compensation Plans. If and to the extent that
you have elected, under the Executive Deferred Compensation Plan (“DCP”) or any
other non-qualified deferred compensation plan (the plans being referred to as
“deferred compensation plans”), to defer receipt of any of compensation,
including without limitation any performance-based equity compensation or other
equity-based compensation (as defined in the DCP), the applicable deferred
compensation plan will govern as to the events upon which compensation that is
subject to a deferral election is distributed to you and the timing of any such
distribution. However, this Agreement will govern as to whether (and, if so, the
extent to which) amounts, including without limitation annual incentive
compensation, performance-based equity compensation and other equity-based
compensation, that are subject to deferral elections have been earned or deemed
earned at the time of any distribution event contemplated by the relevant
deferred compensation plan.

 

(n)     Section 409A Compliance. To the extent applicable, this Agreement is
intended to comply with Section 409A. This Agreement will be administered
consistent with this intent. References to Section 409A include any proposed,
temporary or final regulation, or any other formal guidance, promulgated with
respect to such section by the U.S. Department of Treasury or the Internal
Revenue Service.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to Libbey the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

 

--------------------------------------------------------------------------------

 

[NAME]

[DATE]

Page 13

 

 

 

Sincerely,

LIBBEY INC.
 

 

 

By:  

 

 

 

 

Michael P. Bauer

 

 

 

Chief Executive Officer 

 

 

Agreed and Accepted as of
[MONTH] [DAY], [YEAR]

 

 

 

 

                                                              

Name: [NAME] 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A 

 

GENERAL RELEASE AND WAIVER OF CLAIMS 

 

The undersigned, __________________, resident of the State of ___ (“Releasor”),
in accordance with and pursuant to the terms of Section 4(c) of the letter
agreement dated [DATE], between Libbey Inc., a Delaware corporation (“Libbey”),
and Releasor (the “Agreement”), and the consideration therein provided, except
as set forth herein, hereby remises, releases and forever discharges and
covenants not to sue, and by these presents does for Releasor and Releasor’s
legal representatives, trustees, beneficiaries, heirs and assigns (Releasor and
the persons referred to herein, collectively, as the “Releasing Parties”) hereby
remise, release and forever discharge and covenant not to sue Libbey and its
affiliates and the respective Officers, directors, employees, equity holders,
agent and representatives of each of them and all of their respective successor
and assigns (each a “Released Party” and collectively, the “Released Parties”),
of and from any and all manner of actions, proceedings, claims, causes of
action, suits, promises, damages, judgments, executions, claims and demands, of
any nature whatsoever, and of every kind and description, choate and inchoate,
known or unknown, at law or in equity (collectively, “Claims”), which the
Releasing Parties, or any of them, now have or ever had, or hereafter can, will
or may have, for, upon or by reason of any matter, cause or thing whatsoever,
against the Released Parties, and each of them, from the beginning of time to
the date hereof;

 

 

(i)

arising from Releasor’s employment, compensation, commissions, deferred
compensation plans, insurance, stock ownership, stock options, employee
benefits, and other terms and conditions of employment or employment practices
of Libbey under federal, state or local law or regulation, including but not
limited to the Employee Retirement Income Security Act of 1974 (“ERISA”), as
amended;

 

 

(ii)

relating to the termination of Releasor’s employment or the circumstances
surrounding thereof based on any contract, tort, whistleblower, personal injury,
retaliatory, wrongful discharge or any other theory under any federal, state or
local constitution, law, regulation, common law or otherwise;

 

 

(iii)

relating to payment of any attorneys’ fees incurred by Releasor; and

 

 

(iv)

based on any alleged discrimination on the basis of race, color, religion, sex,
age, national origin, handicap, disability or another category protected by any
federal, state or local law or regulation, including but not limited to the Age
Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act of
1964 (“Title VII”), the Americans with Disabilities Act (“ADA”), the Fair Labor
Standards Act (“FLSA”), the Older Workers Benefit Protection Act of 1990
(“OWBPA”), or Executive Order 11246 (as any of these laws or orders may have
been amended) or any other similar federal, state or local labor, employment or
anti-discriminatory laws..

 

Notwithstanding any other provision of this General Release and Waiver of
Claims, Releasor does not release or waive Releasor’s rights and Claims against
Libbey arising out of, or related to, the obligations of Libbey under the
Agreement, Claims for Releasor’s vested benefits under any pension plan,
retirement plan and savings plan, rights under any equity participation plan and
stock purchase plan and rights to continuation of medical care coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and any
similar state law.

 

 

--------------------------------------------------------------------------------

 

 

Releasor represents and warrants on behalf of the Releasing Parties that there
has been, and there will be, no assignment or other transfer of any right or
interest in any Claims which Releasor has or may have against the Released
Parties, and Releasor hereby agrees to indemnify and hold each Released Party
harmless from any Claims, costs, expenses and attorney’s fees directly or
indirectly incurred by any of the Released Parties as a result of any person
asserting any right or interest pursuant to his, her or its assignment or
transfer of any such right or interest.

 

Nothing in this General Release will foreclose Releasor’s right to consult or
cooperate with any governmental agency.

 

Releasor agrees that if any Releasing Party hereafter commences, joins in, or in
any manner seeks relief through any suit arising out of, based upon, or relating
to any of the Claims released hereunder, or in any manner asserts against any
Released Party any of the Claims released hereunder, then Releasor will pay to
the Released Party, in addition to any all damages and compensation, direct or
indirect, all attorney’s fees incurred in defending or otherwise responding to
the suit or Claims.

 

Releasor acknowledges that (i) Releasor has received the advice of legal counsel
in connection with this General Release and Waiver of Claims, (ii) Releasor has
read and understands that this is a General Release and Waiver of Claims, and
(iii) Releasor it intends to be legally bound by the same.

 

Releasor acknowledges that Releasor has been given the opportunity to consider
this Release for 21 days and has been encouraged and given the opportunity to
consult with legal counsel of Releasor’s choosing before signing it. Releasor
understands that Releasor will have 7 days from the date on which Releasor
executes this General Release and Waiver of Claims (as indicated by the date
below his signature) to revoke Releasor’s signature and agreement to be bound
hereby by providing written notice of revocation to Libbey within the 7-day
period. Releasor further understands and acknowledges this Release will become
effective, if not sooner revoked, on the eighth day after the execution hereof
by Releasor (the “Effective Date”).

 

IN WITNESS WHEREOF, Releasor has executed and delivered this General Release and
Waiver of Claims on behalf of the Releasing Parties as of the day and year set
forth below.

 

 

Dated: _______, 20___.

 

 

 

 

 

 

RELEASOR:

 

 

 

 

 

 

 

 

 

  

 

Name:

 

  

 

 

 

 

 

 

 

 

 